     Ian C. Estrada, Esq.
 1   Nevada Bar No. 12575
 2   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 444-4444
 4   Fax: (702) 444-4455
 5   E-Mail: Ian@richardharrislaw.com
     Attorneys for Plaintiffs
 6
                                UNITED STATES DISTRICT COURT
 7
 8                                    DISTRICT OF NEVADA

 9    HISER JOHNSTON, JR., as Special
      Administrator of the Estate of Hiser Johnsont,   CASE NO.:   2:21-cv-00490-APG-NJK
10
      III; KATHY PRESTWICH, individually and as
11    heir to the Estate of Hiser Johnston, III,
                                                        STIPULATION AND ORDER TO
12                     Plaintiffs,                     ENLARGE TIME FOR PLAINTIFFS
                                                           TO FILE RESPONSE TO
13
      vs.                                                 DEFENDANT NAPHCARE’S
14                                                          MOTION TO DISMISS
      LAS VEGAS METROPOLITAN POLICE
15    DEPARTMENT, a Political Subdivision of the
16    State of Nevada; COUNTY OF CLARK,
      CLARK COUNTY DETENTION CENTER, a
17    political subdivision of the State of Nevada;
      SHERIFF JOE LOMBARDO, individually and
18    in his capacity as sheriff of the Las Vegas
19    Metropolitan Police Department; LONG
      FRANKLIN individually and in his capacity as a
20    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT OFFICER; MITCHELL
21    KEGLEY, individually and in his capacity as a
22    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT OFFICER; NAPHCARE, a
23    foreign corporation, medical care provider for
      the Clark County Detention Center; DOE
24    OFFICERS I through XX, individually, and in
25    their official capacity; and DOES 1-10,
      inclusive,
26                       Defendants.
27
28



                                                   1
 1      Plaintiffs, HISER JOHNSTON, JR., as Special Administrator of the Estate of Hiser Johnson,

 2   III; KATHY PRESTWICH, individually and as heir to the Estate of Hiser Johnston, III, and

 3   Defendant Naphcare, by and through their respective undersigned counsel, have agreed and

 4   stipulated that the deadline for Plaintiffs to file a Response to Defendant Naphcare’s Motion to

 5   Dismiss (CM/ECF Doc. No. 16) shall be extended from June 9, 2021 to June 23, 2021.

 6
 7   DATED this 7th day of June, 2021.           DATED this 7th day of June, 2021.

 8   RICHARD HARRIS LAW FIRM                     LAURIA TOKUNAGA GATES & LINN, LLP
 9   /s/ Ian C. Estrada                          /s/ Paul A. Cardinale
10   ________________________________            ________________________________
     IAN C, ESTRADA, ESQ.                        PAUL A. CARDINALE, ESQ.
11   Nevada Bar No. 12575                        Nevada Bar No. 8394
     801 S. 4th Street                           1755 Creekside Oaks Drive, Suite 240
12
     Las Vegas, Nevada 89101                     Sacramento, CA 95833
13   Attorneys for Plaintiff s                   Attorneys for Defendants, Naphcare

14
                                                ORDER
15
            IT IS HEREBY ORDERED that Plaintiffs shall have until June 23, 2021 to file a Response
16
     to Defendant Naphcare’s Motion to Dismiss (CM/ECF Doc. No. 16).
17
18
                                                 ___________________________________
19                                               UNITED STATES DISTRICT JUDGE

20                                                       June 8, 2021
                                                 Dated: ________________
21
22
23
24
25
26
27
28



                                                    2
